MANN, Chief Judge.
Two psychiatrists testified that Hall was insane at the time of the crime charged. One psychiatrist, who had not examined Hall, testified on the basis of hypothetical questions fully supported by the evidence that Hall’s behavior was not psychotic. Thus, the case is one like Farrell v. State, Fla.1958, 101 So.2d 130, in which the de*777fense has presented sufficient testimony to raise a reasonable doubt as to the defendant’s sanity. It is governed, however, by Byrd v. State, Fla.1974, - So.2d -, Opinion filed February 21, 1974, in which our Supreme Court held that under these circumstances the presentation by the State of evidence sufficient to warrant a jury finding that the defendant was not legally insane requires affirmance of his conviction.
Affirmed.
HOBSON and McNULTY, JJ., concur.